[Cite as State v. Fitch, 2021-Ohio-1150.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. Craig R. Baldwin, P.J.
         Plaintiff-Appellee                     Hon. W. Scott Gwin, J.
                                                Hon. William B. Hoffman, J.
 -vs-
                                                Case Nos. 2020 CA 00020 &
                                                          2020 CA 00060
 GREGORY E. FITCH, JR.

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case Nos. 2005 CR
                                                00381


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        March 31, 2021


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 WILLIAM C. HAYES                               GREGORY E. FITCH, JR.
 Licking County Prosecutor                      Inmate #A509624
                                                Marion Correctional Institute
 PAULA M. SAWYERS                               P.O. Box 57
 Assistant Prosecuting Attorney                 Marion, Ohio 43301
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055
Licking County, Case Nos. 2020 CA 00020 & 2020 CA 00060                                               2


Hoffman, J.
          {¶1}     Defendant-appellant Gregory Fitch appeals the judgments entered by the

Licking County Common Pleas Court denying the Plaintiff-appellee state of Ohio’s motion

for resentencing, and overruling Appellant’s motion for appointed counsel to pursue an

appeal from the trial court’s entry denying the State’s motion for resentencing.

                                          STATEMENT OF THE CASE1

          {¶2}     On December 23, 2005, Appellant was convicted of rape of a child under

the age of ten, and sentenced to life in prison. He appealed to this Court, and we affirmed

the conviction and sentence. State v. Fitch, 5th Dist. Licking No. 06CA7, 2006-Ohio-5406.

          {¶3}     The State filed a motion to resentence Appellant to add a term of post-

release control on September 20, 2019. Following a hearing, the trial court overruled the

motion on the basis Appellant was serving a life sentence to which post-release control

did not apply. It is from the January 30, 2020 judgment denying the State’s motion

Appellant prosecutes appellate case number 2020 CA 00020, assigning as error:



                   THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FAILED

          TO CORRECT THE VOID TERM OF POST RELEASE CONTROL AT THE

          RESENTENCING              HEARING         PURSUANT           TO     O.R.C.      §2929.191

          VIOLATING PROCEDURAL DUE PROCESS AND SUBSTANTIAL DUE

          PROCESS OF THE FIFTH AND FOURTEENTH AMENDMENTS OF THE

          UNITED        STATES        CONSTITUTION            AND      OHIO      CONSTITUTION,

          ARTICLE I, SEC. 10.



1   A rendition of the facts is unnecessary to our resolution of the issues raised on appeal.
Licking County, Case Nos. 2020 CA 00020 & 2020 CA 00060                                               3


        {¶4}    Appellant filed a motion for appointed counsel to prosecute his appeal in

case number 2020 CA 00020, which was denied by the trial court.2 It is from the

September 10, 2020 judgment of the trial court denying his motion for appointed counsel

Appellant prosecutes his appeal in case number 2020 CA 00060, assigning as error:



                THE TRIAL COURT ERRED WHEN IT FAILED TO COMPLY WITH

        CRIMINAL RULE 44(A)’S GUARANTEE THAT A DEFENDANT HAS A

        RIGHT TO APPOINTED COUNSEL FOR HIS DIRECT APPEAL, AND

        CRIMINAL RULE 32(B)’S MANDATE THAT THE COURT SHALL NOTIFY

        THE DEFENDANT THAT IF HE IS UNABLE TO OBTAIN COUNSEL FOR

        AN APPEAL, COUNSEL WILL BE APPOINTED WITHOUT COST, IN

        VIOLATION OF THE FIFTH, SIXTH, AND FOURTEENTH AMENDMENTS

        TO THE UNITED STATES CONSTITUTION, SECTION 10, AND 16,

        ARTICLE I, AND SECTION 3, ARTICLE IV, OHIO CONSTITUTION.



        {¶5}    This Court consolidated the appeals on February 8, 2021.

                                                       I.

        {¶6}    In his first assignment of error, Appellant argues the trial court erred in failing

to correct the void term of post release control.

        {¶7}    On May 14, 2020, the Ohio Supreme Court reversed its prior jurisprudence

which held a sentence which did not properly impose post-release control was void, and




2Appellant also filed a motion in this Court for appointed counsel on appeal in 2020 CA 00020, which was
denied on March 16, 2020.
Licking County, Case Nos. 2020 CA 00020 & 2020 CA 00060                                      4


thus subject to challenge in proceedings other than a direct appeal from the original

judgment of conviction and sentence. State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-

2913, 159 N.E.3d 248. Pursuant to Harper, any error in a trial court’s exercise of its

subject matter jurisdiction in imposing post-release control renders the judgment voidable,

not void. Id. at ¶42. Because an error in imposition of post-release control renders the

judgment voidable and not void, it is subject to review on direct appeal, and any challenge

to post-release control raised in a collateral proceeding after direct appeal is barred by

res judicata. Id. at ¶41.

       {¶8}   We find any error in imposition of or failure to impose post-release control

is now barred by res judicata, as this is not a direct appeal from Appellant’s judgment of

conviction and sentence. The first assignment of error is overruled.

                                                  II.

       {¶9}   In his second assignment of error, Appellant argues the trial court erred in

overruling his motion for appointed counsel. Crim.R. 44 only affords a defendant the right

to appointed counsel through his or her first appeal as of right. State v. Clumm, 4th Dist.

Athens No. 08CA32, 2010-Ohio-342, ¶ 1.             Similarly, the Ohio and United States

Constitutions do not afford a defendant the right to appointed counsel after his first appeal

as of right. Id. Further, as discussed previously in this opinion, the trial court did not have

jurisdiction to resentence Appellant in the instant case.     Because this was a collateral

proceeding and not a direct appeal, we find the trial court did not err in overruling

Appellant’s motion for appointment of counsel.

       {¶10} The second assignment of error is overruled.

       {¶11} The judgment of the Licking County Common Pleas Court is affirmed.
Licking County, Case Nos. 2020 CA 00020 & 2020 CA 00060   5




By: Hoffman, J.
Baldwin, P.J. and
Gwin, J. concur